FILED
Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
                                                           Oct 26 2012, 8:40 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                      CLERK
                                                                of the supreme court,
                                                                court of appeals and
                                                                       tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

VALERIE K. BOOTS                                GREGORY F. ZOELLER
Indianapolis, Indiana                           Attorney General of Indiana

                                                JODI KATHRYN STEIN
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

V.R.,                                           )
                                                )
        Appellant-Respondent,                   )
                                                )
               vs.                              )       No. 49A04-1204-JS-187
                                                )
STATE OF INDIANA,                               )
                                                )
        Appellee-Petitioner.                    )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Marilyn A. Moores, Judge
                        The Honorable Roseanne T. Ang, Magistrate
                              Cause No. 49D09-1101-JS-19


                                     October 26, 2012

                MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                              STATEMENT OF THE CASE

       Appellant-Respondent, V.R., appeals her adjudication as a delinquent child for

truancy, Ind. Code § 31-37-2-3.

       We affirm.

                                          ISSUE

       V.R. raises one issue on appeal, which we restate as the following: Whether the

State presented sufficient evidence to sustain V.R.’s adjudication as a delinquent child.

                        FACTS AND PROCEDURAL HISTORY

       V.R. attended Indianapolis Public School No. 346 as an eighth grader in the fall

semester of 2010. Between August and December 2010, she accumulated nineteen full-

day unexcused absences and five excused absences. Also during the fall semester, V.R.

passed a kidney stone and experienced complications from a hernia repair surgery she

had undergone in February 2010. Further, V.R. suffers from chronic hives and hereditary

angioedema.

       In September and October 2010, V.R.’s mother (Mother) was contacted by a

teacher at the school regarding the unexcused absences but further unexcused absences

occurred. On October 13 and November 4, 2010, the school sent letters to Mother about

the absences. The November 4, 2010 letter demanded a certificate of V.R.’s illness or




                                             2
physical incapacity to attend school.1 On November 7, 2010, the school social worker,

Barbara Woods (Woods), contacted Mother to set up a meeting for November 9, 2010 to

discuss V.R.’s absences. On November 17, 2010, the school sent Mother another letter

regarding further absences. Finally, on December 2, 2010, Woods contacted Mother,

who reported she was not aware of V.R.’s “latest absences.” (Appellant’s App. p. 20).

        On December 14, 2010, Woods referred V.R. to the juvenile court for truancy. On

January 25, 2011, V.R. was given an informal adjustment for three months. After a three

month extension on the informal adjustment, V.R. was determined to not be in

compliance.       On September 13, 2011, the juvenile court terminated the informal

adjustment. On September 21, 2011, the State filed a petition for delinquency against

V.R. Thereafter, Mother provided a certificate of incapacity dated November 14, 2011

from one of V.R.’s doctors, which stated that V.R. may suffer from an outbreak of hives

every few months, with the condition lasting three or four days.

        On February 27, 2012, the juvenile court held a hearing on the petition. Woods

testified about the number of V.R.’s unexcused absences and her meeting with Mother on

November 9, 2010. Mother testified about V.R.’s medical condition, including her prior

hospitalization and chronic hives. Mother denied that the school had demanded that she


1
  Ind. Code § 20-33-2-18(a) provides that “[i]f a parent of a student does not send the student to school
because of the student’s illness or mental or physical incapacity, it is unlawful for the parent to fail or
refuse to produce a certificate of the illness or incapacity for an attendance officer not later than six (6)
days after the certificate is demanded.” The certificate must be signed by an Indiana licensed physician,
osteopath, chiropractor, or a Christian Science practitioner residing in Indiana and listed in the Christian
Science Journal. See I.C. § 20-33-2-18(b).

                                                      3
provide a certificate of incapacity prior to initiating informal adjustment proceedings.

Mother also testified that although V.R. continued to have medical issues arise during the

2011-2012 school year, her absences were excused.

        Taking judicial notice of the school calendar, the juvenile court found that the

school had demanded a certificate of incapacity on November 4, 2010 but Mother had not

provided it to the school within six days thereafter. It also found that the certificate of

incapacity provided by Mother, while indicating irregular attendance due to V.R.’s

medical condition, did not establish that such medical condition existed at the time of her

unexcused absences in 2010.             The juvenile court also considered the certificate of

incapacity against the dates of V.R.’s absences. It concluded that the dates were not

grouped together in a manner to infer that V.R.’s absences coincided with outbreaks of

chronic hives diagnosed by her doctor. Consequently, based on these findings, the

juvenile court entered a true finding that V.R. was a delinquent child. On March 26,

2011, it entered its Dispositional Order,2 placing V.R. on four months of probation and

issuing a parental participation order for Mother.

        V.R. now appeals. Additional facts will be provided as necessary.

                                 DISCUSSION AND DECISION




2
  We direct V.R.’s attention to Ind. Appellate Rule 46(A)(10), which provides in part that the appellant’s
brief “shall include any written opinion, memorandum of decision or findings of fact and conclusions
thereon relating to the issues raised on appeal.” Here, V.R.’s brief included an excerpt of the transcript
from the February 27, 2012 hearing, rather than the March 26, 2012 Dispositional Order.

                                                    4
       V.R. argues that the evidence was insufficient to support her delinquency

adjudication for truancy. When reviewing a claim of insufficient evidence regarding

juvenile delinquency adjudications, we neither reweigh the evidence nor judge witness

credibility, and we only consider the evidence and reasonable inferences favorable to the

judgment. R.B. v. State, 839 N.E.2d 1282, 1283 (Ind. Ct. App. 2005). We will affirm if

there is substantial evidence of probative value to support the judgment. Id. Under I.C. §

31-37-4-1, a finding by a juvenile court adjudicating a child to be a delinquent for

violation of the compulsory school attendance law must be based upon proof beyond a

reasonable doubt. Id.

       Juvenile delinquency adjudications under Indiana law depend on whether the

juvenile has committed an act constituting a ‘criminal offense’ or a ‘status offense.’ Id.

Adjudications for criminal offenses are governed by I.C. § 31-37-1-1 and consist of those

acts committed by a juvenile that would be criminal offenses if committed by an adult.

See id. at 1283-84. Adjudications for status offenses are governed by I.C. § 31-37-2-1

and consist of those acts committed by a juvenile that would not be a crime if committed

by an adult. See id. at 1284. At issue here is the status offense of truancy, i.e., the

violation of Indiana’s compulsory school attendance laws, I.C. § 20-33-2-1, et seq. See

I.C. § 31-37-2-3.

       Ind. Code § 31-37-2-1 provides the following two-prong inquiry to adjudicate

juvenile delinquency for status offenses:

       A child is a delinquent child if, before becoming eighteen (18) years of age,
       the child:
                                              5
              (1) commits a delinquent act described in this chapter; and
              (2) needs care, treatment, or rehabilitation that:
                     (A) the child is not receiving;
                     (B) the child is unlikely to accept voluntarily; and
                     (C) is unlikely to be provided or accepted without the
                     coercive intervention of the court.

R.B., 839 N.E.2d at 1284.       Juveniles may only be adjudicated delinquent if they

committed a status offense and the court finds that the child is in need of care, treatment,

or rehabilitation. Id.

       Here, the juvenile court entered a true finding in which it adjudicated V.R. a

delinquent child for truancy. V.R. asserts on appeal that the evidence was insufficient to

support a finding under the second prong that V.R. “was in need of care, treatment or

rehabilitation that she was not receiving, was unlikely to accept voluntarily, and that was

unlikely to be provided without the coercive intervention of the court.” (Appellant’s Br.

p. 5). In support, V.R. argues that her medical condition and failure to obtain written

medical excuses along with evidence that attendance was not an issue during the

following (2011-2012) school year is inadequate proof of her need for care, treatment or

rehabilitation under I.C. § 31-37-2-1(2).

       We note that the juvenile court is not required to make a finding under the second

prong and that proof of an excessive amount of absences allows an inference of the

child’s need of care, treatment, and rehabilitation. R.B., 839 N.E.2d at 1284. Further, the

need to be in school on a regular basis is the very care, treatment, or rehabilitation

contemplated. Id. In R.B., the delinquent child had twenty-three full-day, unexcused

absences. Id. In another case, fifteen full-day, unexcused absences sufficed to establish
                                             6
delinquency. See G.N. v. State, 833 N.E.2d 1071, 1075 (Ind. Ct. App. 2005). More

recently, however, we concluded that a child with only one full-day, unexcused absence

along with evidence that the child incurred no further unexcused absences during the

same semester did not permit an inference of the child’s need for care, treatment or

rehabilitation. See C.S. v. State, 953 N.E.2d 1144, 1147 (Ind. Ct. App. 2011).

       We conclude that the evidence here was sufficient to establish V.R.’s need for

care, treatment and rehabilitation beyond a reasonable doubt.         The State presented

evidence that V.R. missed nineteen full days of classes without an excuse. V.R. points to

her medical condition and failure to obtain doctor’s notes to justify these unexcused

absences. While we sympathize with the challenges she faces because of her medical

condition, her argument is essentially an invitation to conclude that her absences resulted

from her medical condition. The juvenile court determined differently and for us to

conclude otherwise would require us to reweigh the evidence, which we will not do. See

R.B. v. State, 839 N.E.2d at 1283. Finally, despite V.R.’s argument that there is no

evidence that she would not accept care, treatment or rehabilitation voluntarily, the record

presents a contrary view. Following her referral to the juvenile court, V.R. was given an

informal adjustment, yet failed to meet its terms, resulting in her discharge from informal

adjustment and the filing of a petition for delinquency. As a result, we conclude that the

evidence was sufficient to support the juvenile court’s determination of V.R.’s

delinquency beyond a reasonable doubt.

                                     CONCLUSION

                                             7
      Based on the foregoing, we conclude that V.R.’s delinquency adjudication was

supported by sufficient evidence beyond a reasonable doubt.

      Affirmed.

BAILEY, J. and CRONE, J. concur




                                           8